IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
DAVID LEO PERKINS,

              Petitioner,

v.                                                     Case No. 5D18-1600

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 1, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, Daytona
Beach, and Ryan M. Belanger, Assistant
Public Defender, Daytona Beach, for
Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 5, 2018

violation of probation judgment and sentence rendered in Case No. 2014-303367-

CFDB, in the Circuit Court in and for Volusia County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.

COHEN, C.J., and EVANDER and BERGER, JJ., concur.